DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 28, 2022 has been entered.

Response to Arguments
Applicant’s arguments, see page 8, filed June 28, 2022, with respect to claims 1-27 have been fully considered and are persuasive.  The rejection of February 28, 2022 has been withdrawn. 

Allowable Subject Matter
Claims 1-27 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1, 26 and 27 The prior art of record does not teach or render obvious a drawer for an image forming apparatus, in combination with the other claimed limitations, having the uniquely distinct features of 
“a photosensitive drum rotatable about a drum axis extending in a first direction; 
a drawer frame holding the photosensitive drum, the drawer frame having an outer surface; 
a connector having a plurality of terminals arrayed in an arraying direction; 
a drawer memory storing information on the photosensitive drum, the drawer memory being electrically connectable to at least one of the plurality of terminals; and 
a holder attached to the outer surface of the drawer frame and holding the connector such that the plurality of terminals face away from the drawer frame, the holder being movable relative to the drawer frame in the arraying direction of the plurality of terminals,” [emphasis added]. Claims 2-25 are considered allowable by virtue of their dependence on claim 1.
Kishi et al. US 2019/0041792 teaches drawer terminals but fail to teach or suggest the holder movable relative to the drawer frame.
Murayama US Pub 2011/0075213 teaches a first and second drawer tags but fails to teach or suggest a movable holder relative to the drawer frame.
Shinoya US Pub 2020/0272086 teaches a terminal and holder but does not qualify as prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA L ELEY whose telephone number is (571)272-9793. The examiner can normally be reached Monday-Friday 8:30 AM - 5:00 PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Jr. Lindsay can be reached on (571)272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jessica L Eley/Examiner, Art Unit 2852